KLEIN, J.
Goldsmith sued Mercedes Homes seeking in Count I, specific performance of a contract for sale of real property, and in Count II, damages for breach of contract as an alternative to specific performance. Mercedes moved to transfer venue under a' venue provision in the contract. The trial court denied the motion because the property was located in the county in which the complaint was filed, and the jurisdictional authority of the court over the property existed only in that county. Ruth v. Dep’t of Legal Affairs, 684 So.2d 181 (Fla.1996).
Mercedes argues that venue should not be governed by the principle of Ruth, which is known as the local action rule, because Mercedes sold the property to a bona fide purchaser before the lawsuit was filed and Goldsmith, accordingly, cannot obtain specific performance. That contention is premature. Because the specific performance claim is still pending, we affirm, but without prejudice to Mercedes again raising venue in the event Goldsmith’s claim is limited to monetary relief.
MAY, J., and HOROWITZ, ALFRED J., Associate Judge, concur.